Citation Nr: 0217053	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for 
bronchitis/emphysema.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for chronic fatigue to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint and muscle 
pain to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1987 to 
February 1990, and from January 1991 to April 1991.  He 
served in the Southwest Asia theater of operations during 
the Persian Gulf War from February 20, 1991 to April 12, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs 
(VA), Regional Office (RO).

In March 2001, the Board, among other things, remanded the 
matters to obtain additional development.  The case has been 
returned for review.

Throughout the pendency of his appeal, the veteran has 
maintained that his gastrointestinal disorder, headaches, 
joint and muscle pain, and chronic fatigue are due to an 
undiagnosed illness, while his bronchitis/emphysema and skin 
disorder are claimed to be disabilities directly related to 
service.  Given the veteran's contentions, the matters on 
appeal are as stated on the title page.  



FINDINGS OF FACT

1.  To the extent possible, VA has made reasonable efforts 
to assist the veteran in obtaining information and evidence 
necessary to substantiate his claims.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from February 20, 1991, to April 
12, 1991.

3.  The veteran's bronchitis/emphysema has not been shown by 
competent evidence to be related to active service.

4.  The veteran's skin disorder, diagnosed as acne and 
eczema, has not been shown by competent evidence to be 
service related, and his birthmark is not a chronic 
disability as recognized by VA regulation.

5.  For the Persian Gulf War claims, the new law is more 
favorable to the veteran's claims.

6.  The medical evidence does not establish that the veteran 
has objective manifestations of chronic disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.

7.  The veteran's gastrointestinal disorder, manifested by 
chronic esophagitis and gastritis, has been clinically 
attributed to gastroesophageal reflux disease and irritable 
colon, without demonstration of etiological relationship to 
active service.

8.  The medical evidence does not establish that the veteran 
has objective indications of chronic disability manifested 
by headaches, to include as due to an undiagnosed illness.

9.  The medical evidence does not demonstrate objective 
indications of chronic disability manifested by joint and 
muscle pain, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bronchitis/emphysema was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

2.  Chronic skin disability, to include acne and eczema, was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

3.  Chronic disability manifested by chronic fatigue, to 
include as due to an undiagnosed illness, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (except as to delimiting date) 
(2002).

4.  Chronic gastrointestinal disability manifested by 
esophagitis and gastritis, diagnosed as gastroesophageal 
reflux disease, and irritable colon, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (except as to delimiting date) 
(2002).

5.  Chronic disability manifested by headaches, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (except as to delimiting date) 
(2002).

6.  Chronic disability manifested by joint and muscle pain, 
to include as due to an undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (except as to 
delimiting date) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the information 
and evidence necessary to substantiate a claim, and has 
enhanced its duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to notify the veteran in the development of 
these claims under the VCAA.  Rating decision dated in 
September 1999, a statement of the case dated in December 
1999, a supplemental statement of the case dated in February 
2002, and VA letters to the veteran, apprised him of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decisions, and the information and evidence 
needed to substantiate the claims.  Specifically, in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), a March 8, 2001, RO letter and February 5, 2002, 
supplemental statement of the case apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence he needed to provide.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify under 
the VCAA.

During the pendency of this appeal, the statutory provisions 
pertaining to compensation for disabilities occurring in 
Persian Gulf War veterans were amended.  Veterans Education 
and Benefits Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(Dec. 27, 2001) (codified at 38 U.S.C.A. §§ 1117, 1118 (West 
Supp. 2002)).  While relevant to the veteran's claim, the 
Board finds that no additional development is warranted in 
this case.  As discussed below, the law more favorable to 
the veteran's claim is being considered and, to the extent 
possible, VA has attempted to assist the veteran, whereas 
the veteran has failed to respond.  No further action is 
warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The evidence 
includes the veteran's service administrative and medical 
records, VA and private medical reports since service, 
reports from the Social Security Administration (SSA), and 
VA examination reports.  In March 2001, the Board remanded 
the matters on appeal to obtain additional development to 
include VA medical opinions.  However, without notice of 
good cause, the veteran failed to appear at two scheduled VA 
examinations.  38 C.F.R. § 3.655 (2002).  By letter dated in 
March 2001, the veteran was told of the need to submit 
additional evidence; he did not respond.  Additionally, in 
February 2002 the veteran was told that evidence expected 
from scheduled VA examination(s) might have been material to 
the outcome of his claims.  Nonetheless, the veteran has not 
indicated a willingness to appear for scheduled VA 
examination(s).  Thus, the veteran's claims will be 
adjudicated on the evidence of record.  VA has attempted to 
meet its duty to assist the veteran in the development of 
this appeal whereas the veteran has failed to respond.  
Accordingly, there is no need for further development.  
38 C.F.R. § 3.655(b).

The veteran contends that he currently has 
bronchitis/emphysema and a skin disorder related to active 
service, and a gastrointestinal disorder, headaches, joint 
and muscle pain, and chronic fatigue, which are 
etiologically related to having served in the Southwest Asia 
theater of operations during the Persian Gulf War. 

VA law and regulations provide that service connection may 
be established for a disability resulting from personal 
injury incurred or disease contracted in the line of duty or 
for aggravation of a preexisting injury or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303.  

As previously indicated, during the pendency of the 
veteran's appeal, the law pertaining to Persian Gulf War 
claims was amended.  After reviewing the "old" and the "new" 
law, the Board finds that new version is more favorable to 
the veteran's claim and is for application in this case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Currently, the law provides VA is authorized to pay 
compensation to any Persian Gulf veteran suffering from a 
"qualifying chronic disability" resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses) that either became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or became manifest to a degree of disability of 10 
percent or more prior to September 20, 2011.  

"Qualifying chronic disability" includes one or any 
combination of the following:  (A) an undiagnosed illness 
(to include signs or symptoms of fatigue, abnormality of the 
skin, headaches, muscle pain, joint pain, or 
gastrointestinal signs or symptoms); (B) a medically 
unexplained chronic multi-symptoms illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
or (C) any diagnosed illness that the VA Secretary 
determines in regulations warrants a presumption of service 
connection.  

Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and 
laboratory tests the disability can be attributed to any 
known clinical diagnosis.  

The term "signs" is defined as objective evidence 
perceptible to an examining physician and other non- medical 
indicators that are capable of independent verification.  38 
U.S.C.A. § 1117;Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 
(2001); 38 C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

When promulgating decisions, VA shall consider all 
information and lay and medical evidence of record in a case 
before it with respect to benefits under laws administered 
by VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.  However, 
the benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Bronchitis/emphysema

The veteran asserts that his bronchitis/emphysema is related 
to active service.  However, the evidence fails to establish 
that the veteran's disability had its onset in service or is 
related to any event of active service.  

Service medical records show in April 1987 the veteran 
received treatment for a productive cough and that an 
assessment of acute respiratory disease/bronchitis was made.  
The reports also show on a January 1990 Report of Medical 
History, it was reported that the veteran experienced an 
episode of bronchitis in March 1987 without recurrence.  
However, January 1991 and April 1991 Reports of Medical 
History reflect that the veteran denied that he had or ever 
had asthma, shortness of breath, pain in the chest, or a 
chronic cough.  Additionally, the April 1991 Report of 
Medical Examination reflects that clinical evaluations of 
the lungs and chest were checked as normal.  No other 
relevant notations were made.  Accordingly, the evidence 
does not demonstrate that the veteran's bronchitis/emphysema 
manifested in service.  

The evidence also fails to demonstrate that the veteran's 
respiratory disorders are related to active service.  While 
post-service medical reports show treatment for and 
diagnoses of bronchitis, asthmatic bronchitis, etc., not one 
of the reports relates the disorders to service or any 
events of service.  Medical records from Owensboro Mercy 
Health System show that in December 1997 the veteran was 
hospitalized for asthmatic bronchitis, and that he was 
rehospitalized in October 1998 for unrelated problems, even 
though by his own accounts he reportedly had Gulf War 
Syndrome.  Except for the veteran's historical account, the 
reports do not attribute his bronchitis/emphysema to 
service.

Private medical records dated in March 1999 provide a 
diagnosis of probable bronchitis, and a report of an April 
1999 VA examination provides a pertinent diagnosis of 
episodes of bronchitis in December 1997 and March 1999, mild 
obstructive lung disease by pulmonary function testing, and 
cigarette use.  Again, no reference to service was made.  

In light of the aforementioned, the record is void of any 
competent medical evidence etiologically relating the 
veteran's bronchitis/emphysema to active service or any 
event of active service.  The Board is cognizant of the 
veteran's assertions.  It is also cognizant of the April 
1999 and May 1999 statements from his spouse and mother, 
respectively, maintaining that he experienced physical 
problems as a result of service.  Nonetheless, the record 
does not establish that the either the veteran or his 
relatives are competent to medically link his 
bronchitis/emphysema to military service.  Thus, their 
statements are of no probative value.  

As an aside, the Board notes because the veteran's 
respiratory disorders are attributable to diagnosed 
illnesses, a presumption of service connection as an 
undiagnosed illness, based on his service in the Southwest 
Asia theater of operations during the Persian Gulf War is 
not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(except as to delimiting date).

For this matter, the preponderance of the evidence weighs 
against the veteran's claim.  The claim of entitlement to 
service connection for bronchitis/emphysema is denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Skin disorder

The veteran also maintains that his skin disorder is related 
to active service.  However, review of the evidence fails to 
substantiate his assertion.  Here, diagnoses of acne and 
eczema are of record; nonetheless, the record is void of 
competent medical evidence etiologically relating the 
veteran's skin disorder to service.  

At that outset, the Board acknowledges that service medical 
records show on discharge examination in April 1991, a brown 
birthmark of the right upper arm, as well as a brown patch 
birthmark on the right side were noted.  The Board also 
acknowledges that on VA examination in April 1999, the 
diagnoses included a pigmented area on the right flank.  
However, service connection in this regard is not warranted.  
The veteran's birthmark is not recognized as chronic 
disability by VA regulation.  38 C.F.R. § 3.303(c) (2002).

Further, the criteria for service connection for acne and 
eczema have not been met.  The service medical records are 
silent for acne and eczema.  While post-service treatment 
reports show complaints of, and treatment for, skin 
problems, the competent medical evidence fails to create a 
nexus between the current disorder and active service.  
Medical reports from B.D.K., M.D., of Owensboro Mercy Health 
System dated from November 1994 to April 1999 generally show 
treatment for acne and a slight rash on his anterior chest.  
The reports also show while hospitalized in March 1999 for 
an unrelated matter the veteran gave a history of recurring 
rashes.  The reports, however, do not attribute the 
veteran's skin disorder to service.  

The report of an April 1999 VA skin examination reflects 
that the veteran said that he began to have acne breakouts 
about one or two years after his return, and a pigmented 
area on his right flank about one year after his return.  He 
also said that he had suffered from a rash on his face for 
the last two or three years.  After physical examination, 
the diagnoses were mild acne, eczema on the face, pigmented 
area on the right flank, and mole on the left side of the 
chest.  However, despite the veteran's historical account, 
the examiner did not attribute the skin disorders to service 
or any events of service.  

Accordingly, without competent medical evidence to support 
the veteran's assertions, the Board must find that the 
preponderance of the evidence weighs against his claim.  
Additionally, as an aside, the Board notes because the 
veteran's skin disorders are attributable to diagnosed 
illnesses, a presumption of service connection due to the 
veteran's status as a Persian Gulf War veteran is not 
warranted.  Entitlement to service connection for a skin 
disorder is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Chronic fatigue

The veteran also seeks service connection for chronic 
fatigue.  However, review of the pertinent evidence fails to 
demonstrate objective indications of chronic disability 
manifested by chronic fatigue, or other, non-medical 
indicators that are capable of independent verification.  
Thus, the criteria for service connection have not been met.  

The service medical records are silent with regard to 
complaints of, or treatment for, chronic fatigue.  While the 
post-service medical evidence records complaints of fatigue 
and impressions of fatigue, physical examination remained 
normal.  Medical reports from B.D.K., M.D., of Owensboro 
Mercy Health System, dated from 1994 to 1999 note fatigue 
and that the veteran attributed his symptoms to his service 
during the Persian Gulf War.  For instance, a December 1997 
clinical entry notes diaphoresis, fatigue, difficulty with 
gaining weight, insomnia and anxiety.  However, the 
physician then stated that it was difficult to put this 
together, that certainly Gulf War syndrome had never been 
fully elucidated, and it could be a possibility.  The 
medical entry reflects that clinical findings at that time 
were normal, and the Board notes that the physician's 
conjecture is insufficient to place the evidence in 
equipoise as to the establishment of service connection.  

It is also acknowledged that in January 1998 B.D.K., M.D., 
noted that the veteran had diffuse joint and body aches over 
the past several months and that he was worn out after 
working only three to four hours.  It was also reported that 
the veteran served in the Persian Gulf War and inquired if 
his symptoms were related to the service.  Nonetheless, at 
that time, no clinical findings verifying chronic disability 
were recorded.  

Further, while medical entries dated from 1998 to 1999 show 
continued treatment for fatigue, they also note other 
ailments such as anxiety, bronchitis, acute viral syndrome, 
and costochondritis.  It is acknowledged that a March 1999 
History and Physical Report shows that the veteran was 
hospitalized for weakness and vomiting.  It was reported 
that the veteran had a frustrating condition with multiple 
somatic complaints for which the physician could not 
determine a definite etiology.  However, it was also noted 
that the veteran had thrombocytopenia, that his medication 
had been recently changed, and that the veteran probably had 
a viral illness and prostate problems.  The physician stated 
that this may be contributory.  The physician added that 
they had a difficult time finding anything objective on 
physical examination or with any diagnostic studies that 
would explain the veteran's symptoms.  As such, even though 
the physician noted multiple somatic complaints, to include 
fatigue, for which he did not have a diagnosis to pull it 
all together, objective indications of chronic disability 
manifested by fatigue were not found.  

The SSA reports contain an April 1999 report of a private 
psychiatric examination indicating that the veteran was not 
apparently functional at that time, and that he had been 
unable to work at his prior two jobs.  However, it is noted 
that the veteran's impairment was primarily attributable to 
his mental disability.  Additionally, while in April 1999 
and May 1999 statements, the veteran's relatives wrote that 
he had had physical and mental disabilities since returning 
from service, as lay persons, their statements cannot serve 
as objective indicators of chronic disability.  Finally, it 
is noted that on VA general medical examination in April 
1999, the veteran said that he was unable to work due to 
pain and fatigue.  Nonetheless, physical examination 
throughout was normal. 

Given the foregoing, the Board finds that there is no 
objective medical evidence establishing that the veteran 
currently has a chronic disability manifested by chronic 
fatigue.  The preponderance of the evidence therefore weighs 
against the claim.  The matter is denied.   38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Gastrointestinal condition

The veteran seeks service connection for a gastrointestinal 
disorder.  He maintains that his gastrointestinal disorder 
is due to Persian Gulf War syndrome.  However, the evidence 
establishes that the veteran's gastrointestinal complaints 
are attributable to diagnosed illnesses of gastroesophageal 
reflux disease and irritable colon, and the evidence fails 
to show that the diagnosed illnesses were incurred in or 
aggravated by active service.  

The service medical records reflect that in October 1989 the 
veteran presented with gastrointestinal symptoms that were 
diagnosed as diarrhea and viral gastroenteritis.  The 
reports thereafter are silent for any other complaints of or 
treatment for a gastrointestinal condition.  On examination 
in April 1991, clinical evaluation was checked as normal.  
Thus, chronic gastrointestinal disability did not manifest 
in service.  

While the post-service medical evidence shows that the 
veteran has a gastrointestinal disorder and receives 
treatment, the reports do not attribute the diagnosed 
disability to active service.  Medical reports from 
Owensboro Mercy Health System dated from 1994 through 1999 
show treatment for complaints of diarrhea and vomiting.  The 
reports show in October 1994 the veteran underwent an 
esophagogastroduodenoscopy and distal gastric biopsy.  At 
that time, the postoperative diagnoses were moderate distal 
esophagitis and moderate gastritis.  Clinical entries 
thereafter show treatment for related symptoms, that the 
veteran related his disorder to service in the Persian Gulf, 
and that his physician raised the possibility of the veteran 
having Persian Gulf War syndrome.  

The veteran underwent a VA general medical examination and a 
gastrointestinal examination in April 1999.  The general 
examination report indicates that on physical examination 
the veteran's abdomen was soft and thin, with active bowel 
sounds, mild direct tenderness in all quadrants and without 
masses or organomegaly present.  The diagnoses included 
gastroesophageal reflux disease and irritable colon.  

According to the report of an April 1999 VA gastrointestinal 
examination, the veteran had an upper gastrointestinal 
endoscopy in 1994 that showed esophagitis and gastritis.  
The veteran currently had symptoms of sharp epigastric pain 
radiating into the chest, as well as heartburn and sometimes 
regurgitation of food.  It was noted that he experienced 
these symptoms once a day or every couple of days.  He said 
that it was unpredictable and did not think that it was 
related to his diet.  He reported a long history of 
alternating constipation and diarrhea.  After physical 
examination, the final diagnoses were gastroesophageal 
reflux disease with esophagitis and gastritis found on 
endoscopy in 1994, currently treated with antacids, and 
irritable colon.

For this matter, as previously noted, the veteran's symptoms 
have been attributed to diagnosed illnesses, 
gastroesophageal reflux disease and irritable colon, with 
manifestations of moderate distal esophagitis and moderate 
gastritis.  Thus, service connection under Section 3.317 is 
not warranted.  Additionally, the evidence fails to 
etiologically relate the veteran's diagnosed illnesses to 
active service.  The private physician's bare transcription 
of the veteran's lay history is insufficient to establish 
service connection.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, it is noted that the physician's 
statements were not conclusive.  Regarding the recent VA 
examination reports, the Board notes that not one of the 
reports attributed the veteran's gastrointestinal disease to 
active service.  Thus, they too are of no probative value.

Given the foregoing, the competent evidence fails to 
substantiate the veteran's contentions.  Thus, the 
preponderance of the evidence weighs against the veteran's 
claim, and the matter is denied.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Headaches

The veteran also seeks service connection for headaches, as 
he maintains that his headaches are due to the Persian Gulf 
War syndrome.  However, the evidence fails to substantiate 
his claim.  While the medical evidence shows complaints of 
headaches, it does not establish that the veteran has 
objective indications of chronic disability manifested by 
headaches, to include as due to an undiagnosed illness. 

The service medical records show that in March 1989 the 
veteran complained of having been hit in the head by a five-
ton tailgate.  While he reportedly did not lose 
consciousness and received two stitches, it was reported 
that he felt lightheaded and had terrible headaches.  The 
veteran reported that his neck was sore and stiff as well.  
Physical examination, however, was normal.  The assessment 
was head injury.  A Report of Medical Examination dated in 
January 1990 shows that clinical evaluation was checked as 
normal, and on a January 1991 Report of Medical History, the 
veteran indicated that he had not ever had, nor did he have, 
frequent or severe headaches, or dizziness or fainting 
spells.  On examination in April 1991, clinical evaluation 
was checked as normal.  Accordingly, the evidence fails to 
show that the veteran's in-service episode resulted in a 
chronic headache disability.  

While the post-service medical evidence records complaints 
of, and treatment for, headaches, recorded pathological 
findings do not establish that the veteran has objective 
indications of chronic disability manifested by headaches, 
to include as due to an undiagnosed illness.  Additionally, 
the evidence overall attributes the veteran's episodic 
headaches to muscle tension and migraines.  

Medical reports from the Owensboro Mercy Health System dated 
from 1994 to 1999 note complaints of, and treatment for, 
headaches.  However, the reports reflect that on physical 
and neurological examination, clinical findings remained 
normal throughout.  Additionally, while the report of a VA 
neurological examination conducted in April 1999 provides 
that the veteran complained of headaches for the last four 
or five years, that were not helped by Advil or Tylenol, 
examination and laboratory results, in relevant part, were 
normal.  The final diagnosis was headaches.  The examiner 
commented the veteran might be having more than one kind of 
headache, but that several of the symptoms were suggestive 
of muscle tension headaches.  The examiner further offered 
that he might also be having migraine headaches on some 
occasions.  The examiner did not reference service or any 
event of service.

Given the foregoing, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim.  The 
service medical records do not show a chronic headache 
disability, and while the post service medical evidence 
shows complaints of headaches, it fails to verify that the 
veteran has objective indications of chronic disability 
manifested by headaches, to include as due to an undiagnosed 
illness.  Accordingly, the claim for entitlement to service 
connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Joint and muscle pain

The veteran seeks service connection for joint and muscle 
pain.  He asserts that his joint and muscle pain is due to 
Persian Gulf War syndrome.  The evidence, however, does not 
support the veteran's assertion.  While the veteran's 
subjective complaints of joint and muscle pain have been 
documented, the evidence fails to show that he currently has 
objective indications of chronic disability manifested by 
joint and muscle pain.  Thus, the criteria for service 
connection have not been met.

In this regard, the Board acknowledges that service medical 
records show treatment for a variety of joint and muscle 
problems.  In February 1987 the veteran received treatment 
for probable boxers' fracture of the left 5th metacarpal 
base; in May 1987 he received treatment for pain and 
swelling of the foot; in September 1988 he received 
treatment for a knot of the left leg; in October 1988 he 
received treatment for back pain and pain of the left 
buttock when the assessment was sacroiliac joint pain; and 
in December 1989 he received treatment for a first degree 
knee sprain.  It is also noted that on the January 1990 
Report of Medical History, the veteran indicated that he had 
painful and swollen joints; the examiner referenced the 
veteran's left 5th finger.  However, the service medical 
records thereafter are silent with regard to any other joint 
or muscle problems.  In fact, the veteran's April 1991 
Report of Medical Examination and Report of Medical History 
show no complaints of or findings associated with joint and 
muscle pain.  According, no chronic disability manifested by 
joint and muscle pain was demonstrated during service.  

The post-service medical reports also fail to show objective 
indications of chronic disability manifested by joint and 
muscle pain.  While medical reports from B.D.K., M.D., dated 
from 1994 to 1999 show complaints of joint pain over much of 
his body and note an impression of joint aches, the report 
reflects normal clinical findings throughout.  Additionally, 
a February 1999 History and Physical Examination report 
reflects that the veteran reportedly had pain of the joint 
muscles of the knees, hips, and back.  The veteran also 
reported that he had served in the Persian Gulf War and that 
he was convinced this exposure caused his problems, as he 
had never had any of the body aches prior to spending time 
in the Persian Gulf.  While the physician noted this was a 
chronic problem for the veteran, he also stated that the 
veteran had undergone extensive rheumatology evaluation, but 
no significant abnormalities were found. 

The reports also show later in March 1999 the veteran was 
rehospitalized for complaints of weakness and vomiting.  At 
that time, the physical and history report reflects that the 
veteran reportedly had multiple body aches, joint aches, 
muscle aches, and weakness.  Nonetheless, physical 
examination was normal.  The impression was multiple somatic 
complaints for which the physician did not have a diagnosis 
to explain all of the veteran's symptoms.  It is noted that 
the reports mentioned fibromyalgia, and generalized myalgia 
(arthralgia: chronic).

Also of record are the veteran's SSA reports, which contain 
an April 1999 consultation examination report reflecting 
diagnoses on Axis I: major depression with anxiety, probable 
somatization disorder, and on Axis III: numerous 
undocumented problems, including generalized weakness and 
pain in numerous joints.  The report, however, does not 
document objective indications of chronic disability 
manifested by joint and muscle pain.  

On VA general medical examination, conducted in April 1999, 
the veteran reported having numerous aches in his body, 
including the head and joints, that started around 1993 to 
1994.  He said that the aching was worse in the right hip 
and right shoulder but was also in the left shoulder, right 
knee more than the left knee, and in the neck.  The veteran 
also said that he used a cane for pain in his hip.  However, 
while the veteran complained of pain and tenderness, 
clinical findings were normal.  The diagnosis was muscle 
aches and joint aches with a normal sedimentation rate, 
normal joint motion, and negative x-rays.  

Given the aforementioned and despite the veteran's 
subjective complaints of joint pains and aches, the criteria 
to establish service connection have not been met.  The 
evidence fails to establish objective indications of related 
chronic disability other than somatization disorder.  That 
is, the evidence does not show objective indications of 
chronic disability manifested by joint and muscle pain in 
the medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification.  Accordingly, the 
preponderance of the evidence weighs against the veteran's 
claim, and the matter is denied.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.


ORDER

Service connection for bronchitis/emphysema is denied.

Service connection for a skin disorder is denied.

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness, is denied.

Service connection for a gastrointestinal condition, to 
include as due to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for joint and muscle pain, to include as 
due to an undiagnosed illness, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

